DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
2.2. The Action is responsive to the RCE filed above and further in responsive to the Applicant’s Remarks, Arguments and Amendments filed September 25, 2020.
3. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; and
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-25 are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted August 20, 2020 was made under 35 U.S.C. § 103 as being unpatentable over 
DANIEL et al.: “MITIGATING BLOCKCHAIN ATTACK”, (U.S. Patent Application Publication US 20170034197 A1, filed July 29, 2016 and published February 2, 2017, hereafter “DANIEL”), in view of
Ateniese et al.: “DISTRIBUTED KEY SECRET FOR REWRITABLE BLOCKCHAIN”, (U.S. Patent 9774578 B1, FILED May 16, 2017 and ISSUED September 26, 2017, hereafter “Ateniese”), and further in view of
Li et al.: “BLOCKCHAIN-BASED DOMAIN NAME RESOLUTION SYSTEM”, (U.S. Patent Application Publication US 20190166085 A1, filed July 29, 2016 and published April 19, 2017, hereafter “Li”).

In a response, with respect to the above rejections, concerning rejections made to claims 1-25, the Applicant argued, in the Remarks, Arguments, and Amendments filed September 29, 2020, that 
“”Claim 1 recites: "determining whether the block is a singular candidate" (emphasis added). Paragraph [0181], for example, supports this subject matter. Determining whether the block is a singular candidate requires determining whether the 

A further review of the rejections and the claims, in view of the prosecution histories of the parent application, and further in view of the RCE/Amendments filed December 29, 2020, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the features of
receiving a block;
determining whether the block is valid by checking whether there is a valid bash corresponding to a current difficulty level;
adding the block to a block tree;
determining whether the block is a singular candidate;
starting a timer for the block;
determining whether the timer has expired for the block;
determining whether the block is still singular after the time has expired for the block, 
wherein a permanently singular block is the only block at a given depth; and
processing the singular block”, and in combination with other subject matters recited in the independent claims 23 and 33 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claim 1. 


After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-25 are allowed.
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
April 1, 2021